Name: 74/578/Euratom: Commission Decision of 13 November 1974 amending the Decision of 13 January 1971 with regard to the place of work of the Director-General of the Joint Nuclear Research Centre (JRC) and its departments
 Type: Decision
 Subject Matter: organisation of work and working conditions;  EU institutions and European civil service
 Date Published: 1974-11-26

 Avis juridique important|31974D057874/578/Euratom: Commission Decision of 13 November 1974 amending the Decision of 13 January 1971 with regard to the place of work of the Director-General of the Joint Nuclear Research Centre (JRC) and its departments Official Journal L 316 , 26/11/1974 P. 0012 - 0012 Finnish special edition: Chapter 12 Volume 1 P. 0063 Swedish special edition: Chapter 12 Volume 1 P. 0063 Greek special edition: Chapter 01 Volume 1 P. 0226 Spanish special edition: Chapter 12 Volume 2 P. 0016 Portuguese special edition Chapter 12 Volume 2 P. 0016 COMMISSION DECISION of 13 November 1974 amending the Decision of 13 January 1971 with regard to the place of work of the Director-General of the Joint Nuclear Research Centre (JRC) and its departments (74/578/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 8 thereof; Whereas the Commission adopted a Decision on the reorganization of the Joint Nuclear Research Centre (JRC) on 13 January 1971 (1); Whereas the abovementioned Decision should be amended as regards the place of work of the Director General of the JRC, HAS DECIDED AS FOLLOWS: Sole Article Article 3 (2) of the Commission Decision of 13 January 1971 shall be amended as follows: "Brussels is the place of work of the Director-General and the departments directly attached to him." Done at Brussels, 13 November 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 16, 20.1.1971, p. 14.